Judgment reversed upon the law and the facts, with costs, and complaint dismissed, with costs. The most favorable inference from the facts in favor of the plaintiff is that the apartment occupied by him consisted of a store and a dwelling room. Plaintiff was injured by the falling of the plaster from the ceiling in the store. The common-law rule that there was no duty resting on the landlord to repair the room demised as a store is not changed by the Tenement House Law, even though the apartment used for business purposes was in a tenement house. (Marks v. Nambil Realty Co., Inc., 245 N. Y. 256.) Altz v. Leiberson (233 id. 16) and Eckert v. Reichardt (243 id. 72) are not authority for a contrary holding. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.